Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Hamidinia on 7/26/2021.

The application has been amended as follows: 
In claims 1, 3 and 4:
1. (Currently Amended) A resin composition comprising:
	a maleimide compound (A); and
	a cyanate compound (B),


    PNG
    media_image1.png
    470
    2677
    media_image1.png
    Greyscale
	





wherein the maleimide compound (A) comprises 1,1'-((1,1,3,3-tetramethyldisiloxane- 1,3-diyl)bis(propane-3,1-diyl))bis(1H-pyrrole-2,5-dione) of the following formula (13):

    PNG
    media_image2.png
    211
    1065
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    416
    2677
    media_image3.png
    Greyscale











wherein the cyanate compound (B) comprises a naphthol aralkyl-based cyanate represented by the following formula (5):


    PNG
    media_image4.png
    188
    1253
    media_image4.png
    Greyscale

wherein R1 each independently represents a hydrogen atom or a methyl group, n1 represents an integer of 1 or more.


3. (Currently Amended) The resin composition according to claim 2, wherein the compound (C) comprises at least one selected from a group consisting of a maleimide compound (C1) other than the maleimide compound (A) 

4. (Currently Amended) The resin composition according to claim 1, wherein a content of the maleimide compound (A) 

As set forth in the previous Office Action, claims 7-10 are rejoined and claims 11-12 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765